UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7385



RODRICK B. CHATMAN,

                                            Plaintiff - Appellant,

          versus


SAM MCVEY, Detective; GREGORY BAKER,
Detective,

                                           Defendants - Appellees,

          and


WARDEN OF GREENSVILLE CORRECTIONAL CENTER; THE
CITY OF BRISTOL, VIRGINIA; DELAWARE COUNTY,
PENNSYLVANIA; BRISTOL CITY JAIL; POWHATAN RE-
CEPTION & CLASSIFICATION CENTER; BRISTOL, VIR-
GINIA SHERIFF'S DEPARTMENT; STAFFORD COUNTY
SHERIFF'S DEPARTMENT; BRISTOL POLICE DEPART-
MENT; TINICUM POLICE DEPARTMENT; GEORGE M.
WARREN, JR., Esquire; BEVERLY HANEY, Esquire;
WILLIAM H. RYAN, JR., Esquire; WAYNE PUNSHON,
Esquire; JOHN F.X. RILEY, Esquire; ROBERT T.
LYTHEGOE, Chief of Police for Tinicum; JOHN A.
DOE, Officer; JOHN B. DOE, Officer; JOHN C.
DOE, Officer; JOHN D. DOE, Officer; GRAY
ROBINSON, Esquire; DARRELL POE, Esquire; JACK-
SON & ROBINSON; BRADFORD & POE; DANIEL FINNE-
GAN, Esquire; PATRICK J. CONNER, Esquire;
DENISE M. CONRAD; PATRICIA JOHNSON, Esquire;
JOHN W. PERSON, Esquire; ATTORNEY GENERAL OF
VIRGINIA; ATTORNEY GENERAL OF THE COMMONWEALTH
OF PENNSYLVANIA; STAFFORD COUNTY SHERIFF'S
DEPARTMENT; THE CITY OF BRISTOL, VIRGINIA,

                                                       Defendants.
Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-95-1285-7)


Submitted:    March 22, 2001              Decided:    March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodrick B. Chatman, Appellant Pro Se. Steven Ray Minor, ELLIOTT,
LAWSON & POMRENKE, Bristol, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rodrick Bernard Chatman appeals the district court’s order de-

nying his motion for civil or criminal contempt.     We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Chatman v. McVey, No. CA-95-1285-7 (W.D. Va. Sept 15,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED



                                 2